Citation Nr: 0104398	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND


The veteran had verified active military service from June 
1974 to June 1977.  The service medical records reflect that 
after a break in service of about 10 months he had another 
period of active military service which apparently ended in 
September 1989.

The veteran is seeking a total rating based on individual 
unemployability due to service connected disability.  On his 
VA Form 21-8940 submitted in November 1998 the veteran wrote 
that he was last employed in March 1995 by the City of 
Charleston.  He stated that he left his last job because of 
his disability.  In April 1998 the veteran's last employer 
submitted a VA Form 21-4192.  On that form his last employer 
indicated that the veteran had resigned to apply for 
disability.  The veteran had been placed on light duty in 
another position.  The veteran was receiving Disability 
Retirement from the SCRS.  

A July 1998 report of psychological evaluation noted that the 
veteran was receiving $545 per month in State Disability 
benefits.  There are no records from the South Carolina 
Rehabilitation service in the claims folder.  Those records 
may be of probative value in determining if the veteran's 
service-connected disabilities have made him unemployable.  

The veteran also received benefits from VA Vocational 
Rehabilitation.  The veteran's Vocational Rehabilitation 
folder has not been associated with the claims folder.  The 
opinions of the VA counselors and any additional training the 
veteran has received are relevant to the issue of the 
veteran's employability.  

The veteran was last examined by VA in January 1998.  The 
reports of those examinations do not include any comments as 
to whether or not the veteran's service-connected low back 
disorder and hypertensive cardiovascular disease are so 
severe as to preclude substantially gainful employment.  A 
medical opinion as to the effects of the veteran's back 
disability and heart disease on his ability to work is needed 
in this case.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertensive 
heart disease or low back pain since 
April 1994.  This should include records 
from Dr. James K. Aymond.  After securing 
the necessary releases, the RO should 
obtain these records which have not been 
previously secured.  

3.  The RO should attempt to obtain any 
records of the veteran from South 
Carolina Vocational Rehabilitation.  The 
veteran should be asked to fill out any 
necessary release.  

4.  The RO should obtain the veteran's VA 
Vocational Rehabilitation and Counseling 
folders and associate them with the 
claims folder.  

5.  The RO should arrange for the veteran 
to be scheduled for orthopedic and 
cardiology examinations to determine the 
effects of the veteran's service-
connected disabilities on his ability to 
work.  The claims folder should be made 
available to the physicians for review 
before the examination.  It is imperative 
that the examiners comment on the 
functional limitations caused by the 
veteran's back pain and cardiovascular 
symptoms, and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on the veteran's 
ability to function.  The physicians 
should comment on the effects of the 
service-connected back and cardiovascular 
disabilities on the veteran's ability to 
maintain employment and provide opinions 
as to whether it is at least as likely as 
not that the veteran's service-connected 
hypertensive heart disease and low back 
disorder are so severe as to preclude the 
veteran from maintaining substantially 
gainful employment.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and be given opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


